NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                 Argued December 16, 2008
                                 Decided February 10, 2009

                                           Before


                             TERENCE T. EVANS, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge 

                             DIANE S. SYKES, Circuit Judge 

No. 08‐2266

UNITED STATES OF AMERICA,                           Appeal from the United States District 
     Plaintiff‐Appellee,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 07 CR 374‐2
STEVEN ARAUJO, 
     Defendant‐Appellant.                           Ronald A. Guzmán, 
                                                    Judge.        


                                          ORDER

        Steven Araujo pleaded guilty to conspiring with his father and three other persons to
distribute at least one kilogram of heroin, see 21 U.S.C. §§ 841(a)(1), 846, and the district
court sentenced him to 95 months’ imprisonment.  On appeal Araujo argues that the district
court erred by failing to reduce his sentence under U.S.S.G. § 3B1.2 for playing a minor role
in the conspiracy and by failing to address explicitly his argument under 18 U.S.C. § 3553(a)
that he was influenced by his father.  We affirm the sentence.
No. 08‐2266                                                                                                                             Page 2

       In a plea agreement, Araujo admitted the following facts.  From 2004 to 2007, he
delivered wholesale quantities of heroin on behalf of his father and stored heroin and
cutting agents at his residence.  In one instance, Araujo met and discussed a sale with
“Individual B,” who unbeknownst to him had been arrested and was cooperating with
authorities, and told Individual B that his father could provide samples of heroin.  At a
subsequent meeting at Araujo’s house, Individual B paid Araujo’s father for heroin
previously “fronted” to him, and Araujo and his father fronted him with additional heroin. 
At some point, Araujo apparently warned Individual B of the arrest of Individual A,
another member in the drug chain.  Altogether, Araujo conceded that between three and ten
kilograms of heroin were distributed during the conspiracy. 

        At sentencing, Araujo argued that he had a minor role in the conspiracy and should
receive a two‐level downward adjustment under U.S.S.G. § 3B1.2.  He asserted that his
father supervised the conspiracy and that all of the other members were drug distributors,
whereas he only followed his father’s instructions and stored the heroin and cutting agents.
Araujo acknowledged carrying out his father’s orders while his father was in Mexico, but
explained that he did not “run the operation” in his father’s absence, as the government had
asserted.  Granting the adjustment would have resulted in an imprisonment range of 70 to
87 months instead of 87 to 108 months.  Araujo also argued that under § 3553(a) he deserved
a lower sentence because he was an impressionable young man—in his early twenties at the
time—unduly influenced by his father to enter the conspiracy.  

        The court found that Araujo played an “integral” role in the conspiracy and thus  
refused to grant a minor‐role adjustment.  The court pointed out that Araujo stored the
drugs and cutting agents, warned one participant of another’s arrest, and carried out his
father’s orders while his father was abroad.  It further noted Araujo’s longstanding
participation and distinctive role in the conspiracy but did not specifically mention his
father’s influence.  Although Araujo’s offense carries a mandatory minimum sentence of 120
months’ imprisonment, see 21 U.S.C. § 841(b)(1)(A)(i), the court applied the safety‐valve
exception, see 18 U.S.C. § 3553(f); U.S.S.G. §§ 2D1.1(b)(11), 5C1.2, and pronounced a
sentence of 95 months, in the middle of the calculated guidelines range. 

        Araujo first argues that the district court erred in denying him a minor‐role
adjustment under § 3B1.2.  He acknowledges that he made deliveries and stored heroin and
cutting materials, but contends that his role was minor because he acted at his father’s
direction and, unlike other members, was not involved in “significant decision making,”
price‐setting, or sourcing.  

     Araujo’s comparison between his role and the roles of the other (nonleader)
members is unavailing because he did not produce sufficient evidence of the other
No. 08‐2266                                                                                                                             Page 3

members’ activities to establish that he was substantially less culpable than they were.  See
U.S.S.G. § 3B1.2(b) & cmt. nn. 3, 5; United States v. McGee, 408 F.3d 966, 987 (7th Cir. 2005);
United States v. McKee, 389 F.3d 697, 700 (7th Cir. 2004).  The record shows only that the
other members purchased wholesale quantities of heroin.  But even if they were more
culpable, the adjustment is not warranted if Araujo’s own role was “integral,” and the court
did not clearly err in concluding that it was.  See United States v. Gonzalez, 534 F.3d 613, 617
(7th Cir. 2008); McKee, 389 F.3d at 700; United States v. Castillo, 148 F.3d 770, 776 (7th Cir.
1998).  Even a courier ignorant of the rest of the conspiracy can play an integral role, see
United States v. Mendoza, 457 F.3d 726, 729‐30 (7th Cir. 2006), and here Araujo knew enough
about the conspiracy as a whole to carry out his father’s orders while his father was abroad
and warn one member of another’s arrest.  His role is not minor simply because it was
primarily to store and deliver drugs, see Gonzalez, 534 F.3d at 617, or because another
member directed his actions, see United States v. Rodriguez‐Cardenas, 362 F.3d 958, 960 (7th
Cir. 2004). 

       Araujo also argues that his sentence is unreasonable in light of the factors in
§ 3553(a) because the district court did not explicitly discuss his argument that he was
unduly influenced by his father.  He contends that this strong paternal influence was a
mitigating factor that should have reduced his culpability and led to a lower sentence.  

        Based on the amount of attention the judge gave to Araujo’s role in the offense
vis‐à‐vis his father and the coconspirators in connection with the § 3B1.2 analysis, we are
satisfied that the judge implicitly considered and rejected Araujo’s argument under
§ 3553(a).  He weighed Araujo’s culpability relative to the other members and
acknowledged the role played by Araujo’s father, but ultimately concluded that Araujo
persisted in perpetrating a serious offense over a long period of time.  This reflects
meaningful consideration of the relevant factors in § 3553(a), which is all that is required. 
See United States v. Laufle, 433 F.3d 981, 987 (7th Cir. 2006); United States v. Williams, 425 F.3d
478, 480 (7th Cir. 2005).  

          Accordingly, we AFFIRM the judgment of the district court.